Citation Nr: 1723970	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the feet.

2.  Entitlement to a disability rating in excess of 50 percent for the period prior to November 25, 2011, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with depressive disorder.

3.  Entitlement to an effective date prior to November 25, 2011, for a grant of total disability rating based on individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	Sean A. Ravin, attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to November 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, September 2010, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

The issue of entitlement to an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the feet has been aggravated by his service-connected PTSD with depressive disorder.

2.  Prior to September 8, 2011, the Veteran's PTSD with depressive disorder did not result in any occupational and social impairment, with deficiencies in most areas, such as in work, school, family relations, judgment, thinking, or mood.

3.  At no point during the appeal period has the Veteran's PTSD with depressive disorder resulted in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the feet have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  For the period prior to September 8, 2011, the criteria for an initial disability rating in excess of 50 percent for PTSD with depressive disorder were not met.  38 U.S.C.S. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.130 Diagnostic Code 9411 (2016).  

3.  For the period of September 8, 2011, to November 24, 2011, the criteria for a 70 percent, but not greater, rating for PTSD with depressive disorder have been met.  38 U.S.C.S. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.130 Diagnostic Code 9411 (2016).  

4.  For the period since September 8, 2011, the criteria for a disability rating in excess of 70 percent for PTSD with depressive disorder have not been met.  38 U.S.C.S. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.130 Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Peripheral Neuropathy

The Veteran has been diagnosed with peripheral neuropathy of both feet and contends that the condition is related to service or to his service-connected PTSD with depressive disorder. 

Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

A December 2016 VA medical opinion stated that it is likely that the Veteran's polyneuropathy of the feet has been aggravated by his PTSD and provided an explanation that this increase in severity could be partially be attributed to this disease progress.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for polyneuropathy of the feet is warranted.  38 C.F.R. § 3.102, 3.310.

II.  Increased Rating - PTSD with Depressive Disorder

A.  Applicable Law

The Veteran was granted service connection for PTSD with depressive disorder in a March 2010 rating decision, and a 50 percent rating was assigned effective June 19, 2002 under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran has since been granted a 70 percent rating effective November 25, 2011 in an April 2012 rating decision.  The Veteran contends that a higher rating is warranted based on his symptomatology.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the veteran's ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claim under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

B.  Relevant Factual Background

August 2002 VA treatment records characterized the Veteran's PTSD as mild.  He reported problems sleeping, and not liking to be around people. He denied any history of violence, suicidal ideation, persistent depressed mood or anhedonia.   

At an August 2003 VA examination the Veteran reported that his worst symptom was irritability over minor matters.  He also reported distressing recollections, nightmares, negative affect, arousal when reminded of Vietnam, emotional numbing, except anger and fear, difficulty showing positive emotions, isolation, diminished interest in daily activities, misinterprets, difficulty sleeping, hypervigilance and occasional crying spells.  

On examination, the Veteran was pleasant, lucid, oriented, fully cooperative, and alert but demonstrated propensity for anger, anxiety, and depression.  There was no indication of a thought disorder, mania, or gross cerebral dysfunction.  The Veteran was noted to be chronically tense, fairly emotionally labile, easily disorganized, psychologically vulnerable and fragile with intense anxiety, clinical depression, marked interpersonal alienation and social withdrawal, and pronounced irritability and hostility.

The VA examiner found that the Veteran had considerable occupational difficulties and serious impairment in family relationships, social interactions, emotional well-being, and general quality of life, and assigned the Veteran a 55 global assessment functioning (GAF) score, indicative of moderate symptoms.  The examiner did not find significant impairment in thinking or judgment and the Veteran reported that his unemployment was due to leg and foot pain and because he was afraid to leave the shelter where he was staying.  He began working at the Ozaman Inn this same month.

Subsequent outpatient treatment records over the next few years show the Veteran continued to have anxiety and irritability with sleep issues being the primary complaint.  GAF scores during this time ranged from 47 to 60.

At his December 2009 VA examination the Veteran reported poor attention and concentration, but attributed this to his own attitude.  He reported diminished interest in activities such as watching sporting events, attending theatrical shows, or watching movies.  He reported feeling hopeless and sad and disappointed with a lack of familial relationships and anger at his brothers and the military.  He reported wanting to be alone and occasional suicidal thoughts that he would never carry out.  He reported he began hearing voices when alone at home a year prior.  He reported a good relationship with his ex-wife and to be living with her parents but having strained relationships with his daughters.  He also reported having a friend who he talked to once every two months. He reported working 16 hour shifts every 3 nights as a night manager at a homeless shelter even though the job was stressful and physical problems, including his feet, interfered with the work.  He denied any hobbies or leisure interests but stated that he performed outdoor work such as lawn care and watched TV when not working.  He denied a history of suicidal actions or violence/assaultiveness. 

The examiner noted moderate impairment associated with conflicted primary relationships, social avoidance, limited social support, and little to no interest in participating in leisure activities.  A mental status examination revealed the Veteran to be clean, appropriately dressed and cooperative with the examiner.  Speech was slow at points but psychomotor activity was unremarkable and affect was appropriate.  The Veteran was oriented to person, time, and place and his thought processes and content were unremarkable with no delusions.  He was able to understand the outcome of behavior.  The Veteran's mood was depressed and sleep impairment was noted.  The presence of suicidal or homicidal thoughts was not found however, nor was there evidence of panic attacks.  There were no hallucinations, delusions, inappropriate behavior, or obsessive/ritualistic behavior. The Veteran's impulse control was noted to be fair with no episodes of violence. 

The examiner noted that the Veteran presented with mild symptoms of PTSD and moderate to severe symptoms of major depressive disorder.  He assigned a GAF score of 54, indicative of moderate symptoms such as frequent intrusive thoughts, nightmares, tendency to avoid crowds, emotional numbness, reaction to reminders of combat, tendency to avoid conversation regarding military, depressed affect, low self-esteem, pessimism, morbid ideation, irritability, difficulties with concentration, fatigue, and low motivation/decreased interest.

The examiner assessed the Veteran's psychiatric condition as being productive of reduced reliability and productivity due to PTSD symptoms intrusive thoughts, disturbing memories, decreased social activities, increased social isolation, increased emotional detachment, sleep impairment, and irritability.  The examiner found that the Veteran's condition was not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total occupational and social impairment.

Outpatient treatment records following the examination again showed GAF scores ranging from 50 to 60 with continued complaints of sleep difficulties, intermittent depression and physical problems including pain.

In October 2010 the Veteran reported giving 2 months' notice at his job, and reported thinking it was best to resign.  He reported wanting to focus on his health and that he was enjoying time with his grandchildren and helping others.  

In February 2011 the Veteran reported suicidal thoughts due to talking with VA and chronic pain issues.  He reported that he had had suicidal thoughts on previous occasions but no plan or intent and that he thought it was normal to occasionally have such thoughts as a Vietnam veteran.  He reported being close with his oldest daughter and confiding in her.  He also reported that he is also close with his next door neighbor, who he helps a lot.

In March 2011 the Veteran underwent another VA examination where he was noted to have moved from Mississippi (where he was living with his ex-in-laws) due to stress from the arrangement and was living alone in an apartment.  The Veteran noted that while he was in Mississippi he also worked 16 hour shifts every third night at the Ozaman Inn Homeless Shelter in New Orleans. He noted his father-in-law expected him to help around the farm every day and causing stress and strain but that the Veteran was able to use coping techniques to avoid getting into arguments.  The Veteran reported a good relationship with both daughters and talks to them weekly.  He also reported he was getting to know his grandchildren, for one of whom he recently attended a party, and that he would rather be by himself than date.  The Veteran denied other social relationships except a friend he talked to every 3 months.  He also reportedly helped and cooked for his elderly neighbors and drove them places.  The Veteran reported he was functioning at about the same level he was at the time of the last exam, with at least the same amount of social contact.  He moved out of his in-laws house, which resulted in less stress, but the Veteran noted he was somewhat more depressed.  He noted increasing pain causing him to now walk with a cane and that this was contributing to a negative self-image as he thought of himself as sports-oriented and physically fit. 

The examiner noted the Veteran was stable from a mental health perspective based on previous treatment records.  On examination the Veteran's appearance, psychomotor, speech, and attitude were all unremarkable, his affect was constricted/blunted, his mood was depressed, his attention was intact and he was fully oriented with unremarkable thought process and content.  No delusions, hallucinations, inappropriate behavior, or homicidal ideation was detected.  
The Veteran reported an instance of suicidal thoughts two months earlier when he was aggravated and upset.  His judgment and insight were acceptable and he was noted to have good impulse control.  The Veteran reported problems with sleep impairment, avoidance, hyperarousal, and physical problems.  The Veteran reported retiring in October 2010 due to medical (physical problems).  The examiner commented that some depressive symptoms are related to his deteriorating medical condition and financial situation.  The Veteran was given a GAF score of 55, which was noted to reflect moderate impairment in social and psychiatric functioning (few friends, problems with family, limited social support system, chronic insomnia, depression and depression symptoms).  The examiner opined that a mix of both physical and mental health problems would prevent the Veteran from working.  

The Veteran had a few more outpatient treatment sessions, where he was assigned GAF scores of 60, before September 2011.  

On September 8, 2011, the Veteran contacted VA after having run out of pain medication and being in severe pain.  He threatened to "kill himself Wednesday" if he was not allowed to discuss this with a doctor.  The Veteran later denied current suicidal ideation stating that he was in severe pain and upset with VA and apologized for his earlier outburst.  The Veteran also expressed financial problems, depression and frustration with continuing re-diagnosis of his peripheral neuropathy.  A follow-up call the next day found the Veteran doing much better. 

The Veteran called the VA "suicide hotline" on November 25, 2011, and reported he was going to kill himself.  The Veteran stated he was tired of VA, and that he was 2 months behind on his bankruptcy.  He reported fear of becoming homeless.  It was on this basis that the Veteran's disability rating was raised to 70 percent.  

C.  Analysis and Findings

Following review of the evidence of record the Board finds that a disability rating in excess of 50 percent is not warranted prior to September 8, 2011, and that a disability rating in excess of 70 percent is not warranted at any point during the appeal period for the Veteran's PTSD with depressive disorder. 

The Veteran's symptomatology prior to September 8, 2011, is partially contemplated in the criteria for a 30 percent disability rating.  The Veteran's most frequent complaints and problems included: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran also manifested routine difficulties contemplated within the 50 percent disability rating criteria including significant disturbances of motivation and mood, and difficulty in being able to establish and maintain effective work and social relationships.  The Veteran also had some symptomatology identified in the criteria for a 70 percent rating including difficulty in adapting to stressful circumstances and occasional suicidal ideation.  The Veteran also complained of irritability without violence, isolation, hyperarousal, and emotional numbness.  While the Veteran manifested symptomatology contemplated in both lower and higher disability ratings, his overall disability picture prior to September 2011is best characterized as occupational and social impairment with reduced reliability and productivity, as contemplated in the 50 percent rating. 

While the Veteran had chronic depression during this period, it did not impair his ability to function independently, appropriately and effectively.  Indeed the Veteran reportedly preferred being alone.  The Veteran has also reportedly maintained relationships with his daughter, grandchildren, neighbor and at least one friend.  While the Veteran reported occasional suicidal thoughts prior to September 8, 2011, they do not appear to have had any significant impact on his employability or activities of daily living.  The Veteran also had not manifested more severe symptoms such as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation;  neglect of personal appearance and hygiene; or a total inability to establish and maintain effective relationships.  Indeed, based on examination reports and treatment records the Veteran's condition seemed to be stable if not improving over the course of the period prior to September 2011.  Indeed the Veteran by his own report had worked as many as 48 hours per week at a reportedly stressful night manager job between 2003 and 2010, often commuting from 60+ miles away, before retiring.

This assessment is largely supported by the Veteran's treatment providers during this period.  Prior to September 2011 the Veteran's GAF scores were generally between 50 and 60, with one exception in 2004 where he received a 47 score.  This generally reflects moderate symptomatology with some more serious symptoms and is indicative of the Veteran's general symptomatology and functioning during this period as stated above.  The Veteran's psychiatric condition was characterized by his 2009 VA examiner as being productive of reduced reliability and productivity and his 2011 VA examiner described that the Veteran's condition had not significantly changed since 2009.  Based on the opinions of assessing treatment providers and the evidence of record, an increased rating prior to September 2011 is not warranted.  

While the Veteran still denied any plan to carry out any suicidal intents and it appears that his suicidal ideation was based on financial concerns and physical pain more than a sudden increase in the severity of his PTSD or depression, the ideation itself became markedly more severe from that September 8, 2011.  As this suicidal ideation was the primary basis for the increase in the Veteran's disability rating, the Board finds that September 8, 2011 is a more appropriate date as this was the first occasion when the Veteran threatened physical self-harm.  Thus, a 70 percent disability rating is warranted from September 8, 2011.

However, the Board finds that the Veteran's disability has not been productive of total occupational and social impairment at any point, as the Veteran maintains significant social relationships with family, including his daughter and grandchildren, and is still competent to conduct his activities of daily living, including self-care and interactions with others.  Moreover, the Veteran has not generally endorsed any of the symptomatology associated with a 100 percent rating over the course of the appeal period, or any other symptoms of similar severity, frequency, and duration.  The Veteran's most recent VA examination report in February 2012 characterized his disability as being productive of occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 41.  The Veteran does not report that his psychiatric condition has worsened since his 2012 VA examination and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  As noted above, the Veteran's GAF scores throughout the appeal period have fallen in the 40-60 range, which does not reflect a complete inability to function as contemplated by a 100 percent rating.  The Veteran's status as high suicidal risk was removed in July 2012 following mental health treatment and he has retained a high degree of self-sufficiency and cognitive functionality throughout the appeal period.  The preponderance of the evidence thus reflects that the Veteran had neither the symptoms nor overall level of disability associated with the total occupational and social impairment required for a 100 percent rating.


ORDER

Service connection for peripheral neuropathy of the feet is granted. 

For the period prior to September 8, 2011, an initial disability rating in excess of 50 percent for PTSD with depressive disorder is denied.

For the period of September 8, 2011, to November 24, 2011, a 70 percent, but not greater, rating for PTSD with depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

For the period since September 8, 2011, the criteria for a disability rating in excess of 70 percent for PTSD with depressive disorder is denied.


REMAND

The Veteran has been granted service connection herein for his peripheral neuropathy of the feet.  However, an effective date and disability rating must be assigned by the AOJ.  

As this issue is relevant to the determination of the Veteran's eligibility for TDIU, a remand is in order.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).   Therefore, the issue of entitlement to an earlier effective date for TDIU is remanded pending the outcome of the AOJ rating action regarding the Veteran's bilateral foot peripheral neuropathy. 

Accordingly, the case is REMANDED for the following action:

1. Conduct any further development necessary and assign a disability evaluation and effective date to the now service-connected peripheral neuropathy of the feet.  

2. Complete any further development of the TDIU effective date claim, if necessary.

3. Then, readjudicate the issue of entitlement to an earlier effective date for TDIU.  If the claim remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


